 Case: 2:19-cv-05310-EAS-CMV Doc #: 1 Filed: 12/03/19 Page: 1 of 13 PAGEID #: 1




                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

 ANTOINE BESSANT                                 )   CASE NO.
 3627 Newell Drive                               )
 Columbus, Ohio 43228                            )   JUDGE
                                                 )
 on behalf of himself and all others             )   MAGISTRATE JUDGE
 similarly situated,                             )
                                                 )   PLAINTIFF’S COMPLAINT
        Plaintiff,                               )
                                                 )   (Jury Demand Endorsed Herein)
            vs.                                  )
                                                 )
 N. WASSERSTORM & SONS, INC.                     )
 c/o Statutory Agent IBLT Agent, LLC             )
 2 Miranova Place, Suite 700                     )
 Columbus, Ohio 43215                            )
                                                 )
        Defendant.                               )



       Now comes Plaintiff, Antoine Bessant, by and through undersigned counsel, and for his

Complaint against N. Wasserstorm & Sons, Inc. (“Wasserstorm” or “Defendant”), states and

alleges the following:

                                         INTRODUCTION

       1.         This is a “collective action” instituted by Plaintiff as a result of Defendant’s

practices and policies of not paying its non-exempt employees, including Plaintiff and other

similarly situated employees, for all hours worked, including overtime compensation at a rate of

one and one-half times their regular rate of pay for all of the hours they worked over 40 in a

workweek, in violation of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201-219, as well

as a “class action” pursuant to Fed. R. Civ. P. 23 to remedy violations of the Ohio Minimum Fair

Wage Standards Act (“OMFWSA”), R.C. 4111.03.
 Case: 2:19-cv-05310-EAS-CMV Doc #: 1 Filed: 12/03/19 Page: 2 of 13 PAGEID #: 2




                                JURISDICTION AND VENUE

       2.      The Court has jurisdiction over Plaintiff’s FLSA claims pursuant to 28 U.S.C. §

1331 and 29 U.S.C. § 216(b).

       3.      The Court has supplemental jurisdiction over Plaintiff’s OMFWSA claims pursuant

to 28 U.S.C. § 1367 because the claims are so related to the FLSA claims as to form part of the

same case or controversy.

       4.      Venue is proper pursuant to 28 U.S.C. § 1391(b) because Defendant conducts

business throughout this District and Division and because a substantial part of the events and

omissions giving rise to the claims occurred in this District and Division.

                                            PARTIES

       5.      At all times relevant herein, Plaintiff was a resident of Franklin County, Ohio.

       6.      At all times relevant herein, Plaintiff was an employee within the meaning of 29

U.S.C. § 203(e) and R.C. § 4111.03(D)(3).

       7.      At all times relevant herein, Defendant was a for profit corporation organized and

existing under the laws of the State of Ohio.

       8.      At all times relevant herein, Defendant maintained a physical location at 2300

Lockbourne Road, Columbus, Ohio 43207.

       9.      At all times relevant herein, Defendant was an employer within the meaning of 29

U.S.C. § 203(d) and R.C. § 4111.03(D)(2).

       10.     At times relevant herein, Defendant was an enterprise within the meaning of 29

U.S.C. § 203(r).

       11.     At all times relevant herein, Defendant was an enterprise engaged in commerce or

in the production of goods for commerce within the meaning of 29 U.S.C. § 203(s)(1).



                                                 2
 Case: 2:19-cv-05310-EAS-CMV Doc #: 1 Filed: 12/03/19 Page: 3 of 13 PAGEID #: 3




        12.     At all times relevant herein, Plaintiff was an employee engaged in commerce or in

the production of goods for commerce within the meaning of 29 U.S.C. §§ 206-207.

        13.   Written consents to join this action as to Count One, as and when executed by other

individual plaintiffs, will be filed pursuant to 29 U.S.C. § 216(b).

                                  FACTUAL ALLEGATIONS

        14.     Defendant engineers and manufactures equipment for the food service industry.

        15.     Plaintiff Bessant was employed by Defendant between December 2018 and

October 2019.

        16.     Plaintiff and other similarly situated employees were employed as manufacturing

employees.

        17.     Plaintiff and other similarly situated manufacturing employees had the same and/or

substantially similar job duties and/or responsibilities and were subjected to the same policies and

procedures.

        18.     Plaintiff and other similarly situated manufacturing employees were non-exempt

employees under the FLSA.

        19.     Plaintiff and other similarly situated manufacturing employees were paid an hourly

wage.

                             (Failure to Pay for All Hours Worked)
        20.     Plaintiff and other similarly situated manufacturing employees were only paid for

work performed between their scheduled start and stop times, and were not paid for the following

work performed before and after their scheduled start and stop times: a) changing into and out of

their personal protective equipment, including but not limited to glasses, gloves and/or harnesses;

b) getting tools and equipment that were necessary to perform their manufacturing work; c) getting

instructions about the work they needed to perform and where they needed to perform their work;

                                                  3
 Case: 2:19-cv-05310-EAS-CMV Doc #: 1 Filed: 12/03/19 Page: 4 of 13 PAGEID #: 4




d) walking to and from their assigned area of the manufacturing floor; and/or e) performing their

manufacturing work.

                              (Failure to Pay for Donning Time)
       21.     Before Plaintiff and other similarly situated manufacturing employees began their

shifts, they donned glasses, gloves and/or harnesses.

       22.     The time Plaintiff and other similarly situated manufacturing employees spent

donning their personal protective equipment was an integral and indispensable part of their

principal activities, was required by Defendant, the Occupational Safety and Health

Administration (“OSHA”), and was performed for Defendant’s benefit in that it helped keep the

manufacturing floor safe, and helped promote a more safe and efficient manufacturing process.

       23.     Donning personal protective equipment is an intrinsic element of the manufacturing

process. Plaintiff and other similarly situated manufacturing employees cannot dispense with

donning personal protective equipment if they are to perform their manufacturing work in a safe

environment.

       24.     Plaintiff and other similarly situated manufacturing employees were not paid for

time spent donning their personal protective equipment.

               (Failure to Pay for Time Spent Retrieving Tools and Equipment)
      25.      After donning their personal protective equipment, Plaintiff and other similarly

situated manufacturing employees retrieved tools and/or equipment necessary to perform their

manufacturing work.

       26.     The time Plaintiff and other similarly situated manufacturing employees spent

retrieving tools and/or equipment necessary to perform their manufacturing work was an integral

and indispensable part of their principal activities, was required by Defendant, and was performed

for Defendant’s benefit.

                                                4
 Case: 2:19-cv-05310-EAS-CMV Doc #: 1 Filed: 12/03/19 Page: 5 of 13 PAGEID #: 5




      27.      Retrieving tools/equipment is an intrinsic element of the manufacturing process.

Plaintiff and other similarly situated manufacturing employees cannot dispense with retrieving

tools/equipment if they are to perform their manufacturing work in a safe and efficient

environment.

      28.      Plaintiff and other similarly situated manufacturing employees were not paid for

the time spent retrieving tools and/or equipment necessary to perform their manufacturing work.

                             (Failure to Pay for Instruction Time)
       29.     After donning their personal protective equipment and gathering their tools and/or

equipment, Plaintiff and other similarly situated manufacturing employees received instructions

about the manufacturing work they needed to perform and where they needed to perform the work.

       30.     The time Plaintiff and other similarly situated manufacturing employees spent

receiving instructions regarding the manufacturing work they needed to perform and where to

perform the work was an integral and indispensable part of their principal activities, was required

by Defendant, and was performed for Defendant’s benefit.

       31.     Receiving instructions about the manufacturing work they needed to perform is an

intrinsic element of the manufacturing process.          Plaintiff and other similarly situated

manufacturing employees cannot dispense receiving instructions of what work they need to

complete and where if they are to perform their manufacturing work.

       32.     Plaintiff and other similarly situated manufacturing employees were not paid for

the time spent receiving instructions necessary to perform their manufacturing work.

                         (Failure to Pay for Postdonning Walk Time)
       33.     After donning their personal protective equipment, retrieving tools and/or

equipment necessary to perform their manufacturing work, and/or receiving instructions, Plaintiff

and other similarly situated manufacturing employees walked from the area in which they changed

                                                5
 Case: 2:19-cv-05310-EAS-CMV Doc #: 1 Filed: 12/03/19 Page: 6 of 13 PAGEID #: 6




into their personal protective equipment and/or meeting location to the production floor. Such

time constitutes “postdonning walk time.”

       34.     Plaintiff and other similarly situated manufacturing employees were not paid for

their postdonning walk time

                    (Failure to Pay for Performing Manufacturing Work)
       35.     Plaintiff and other similarly situated manufacturing employees were often required

to arrive to the manufacturing floor prior to the start of their shift and begin performing their

manufacturing work.

       36.     Performing their manufacturing work is a principal activity for Plaintiff and other

similarly situated manufacturing employees.

       37.     Plaintiff and other similarly situated manufacturing employees were not paid for

the time spent performing their manufacturing work prior to the start of their shifts.

                          (Failure to Pay for Predoffing Walk Time)
       38.     At their end of their shifts, Plaintiff and other similarly situated manufacturing

employees walked from the production floor to the area in which they changed out of their personal

protective equipment. Such time constitutes “predoffing walk time.”

       39.     Plaintiff and other similarly situated manufacturing employees were not paid for

their predoffing walk time.

                                (Failure to Pay for Doffing Time)
       40.     At the end of their shifts, Plaintiff and other similarly situated manufacturing

employees doffed their personal protective equipment.

       41.     The time Plaintiff and other similarly situated manufacturing employees spent

doffing their personal protective equipment was an integral and indispensable part of their

principal activities, was required by Defendant, OSHA, and was performed for Defendant’s benefit


                                                 6
 Case: 2:19-cv-05310-EAS-CMV Doc #: 1 Filed: 12/03/19 Page: 7 of 13 PAGEID #: 7




in that it helped keep the manufacturing floor safe and helped promote a more safe and efficient

manufacturing process.

       42.     Doffing personal protective equipment is an intrinsic element of the manufacturing

process. Plaintiff and other similarly situated manufacturing employees cannot dispense doffing

their personal protective equipment if they are to perform their manufacturing work.

       43.     Plaintiff and other similarly situated manufacturing employees were not paid for

time spent doffing their personal protective equipment.

                           (Failure to Pay Overtime Compensation)
      44.      As a result of Plaintiff and other similarly situated manufacturing employees not

being paid for all hours worked, Plaintiff and other similar situated manufacturing employees

were not paid overtime compensation for all of the hours they worked over 40 each workweek.

      45.      The amount of time Plaintiff and other similarly situated manufacturing

employees spent on this requested and unpaid work amounted to approximately 10 to 30 minutes

each day.

      46.      Plaintiff estimates that he worked on average between 45 and 50 hours per

workweek.

                              (Failure to Keep Accurate Records)

      47.      Upon information and belief, Defendant failed to make, keep and preserve accurate

records of all of the unpaid work performed by Plaintiff and other similarly situated manufacturing

employees.

                           (Defendant Willfully Violated the FLSA)

       48.     Defendant knowingly and willfully engaged in the above-mentioned violations of

the FLSA.



                                                7
 Case: 2:19-cv-05310-EAS-CMV Doc #: 1 Filed: 12/03/19 Page: 8 of 13 PAGEID #: 8




                           COLLECTIVE ACTION ALLEGATIONS

       49.     Plaintiff brings Count One of this action on his own behalf, pursuant to 29 U.S.C.

§ 216(b), and on behalf of all other persons similarly situated who have been, are being, or will be

adversely affected by Defendant’s unlawful conduct.

       50.     The class which Plaintiff seeks to represent and for whom Plaintiff seeks the right

to send “opt-in” notices for purposes of the collective action, and of which Plaintiff is himself a

member, is composed of and defined as follows:

               All former and current manufacturing employees of N.
               Wasserstorm & Sons between December 3, 2016 and the present.

       51.     Plaintiff is unable to state at this time the exact size of the potential class, but upon

information and belief, avers that it consists of at least several hundred persons.

       52.     This action is maintainable as an “opt-in” collective action pursuant to 29 U.S.C. §

216(b) as to claims for unpaid overtime compensation, liquidated damages, attorneys’ fees and

costs under the FLSA. In addition to Plaintiff, numerous current and former manufacturing

employees are similarly situated with regard to their claims for unpaid wages and damages.

Plaintiff is representative of those other employees and is acting on behalf of their interests as well

as his own in bringing this action.

      53.      These similarly situated employees are known to Defendant and are readily

identifiable through Defendant’s payroll records. These individuals may readily be notified of this

action, and allowed to opt in pursuant to 29 U.S.C. § 216(b), for the purpose of collectively

adjudicating their claims for unpaid overtime compensation, liquidated damages, attorneys’ fees

and costs under the FLSA.

                               CLASS ACTION ALLEGATIONS

       54.     Plaintiff brings Count Two of this action pursuant to Fed. R. Civ. P. 23(a) and (b)(3)

                                                  8
 Case: 2:19-cv-05310-EAS-CMV Doc #: 1 Filed: 12/03/19 Page: 9 of 13 PAGEID #: 9




on behalf of himself and all other members of the class (“the Ohio Class”) defined as:

                 All former and current manufacturing employees of N.
                 Wasserstorm & Sons between December 3, 2016 and the present.

        55.      The Ohio Class is so numerous that joinder of all class members is impracticable.

Plaintiff is unable to state at this time the exact size of the potential Ohio Class, but upon

information and belief, avers that it consists of at least several hundred persons.

        56.      There are questions of law or fact common to the Ohio Class, including but not

limited to the following:

              (a) whether Defendant failed to pay overtime compensation to its
                  manufacturing employees for hours worked in excess of 40 each
                  workweek; and

              (b) what amount of monetary relief will compensate Plaintiff and other
                  members of the class for Defendant’s violation of R.C. 4111.03 and
                  4111.10.

        57.      The claims of the named Plaintiff Antoine Bessant are typical of the claims of other

members of the Ohio Class. Named Plaintiff’s claims arise out of the same uniform course of

conduct by Defendant, and are based on the same legal theories, as the claims of the other Ohio

Class members.

        58.      Named Plaintiff Antoine Bessant will fairly and adequately protect the interests of

the Ohio Class. His interests are not antagonistic to, but rather are in unison with, the interests of

the other Ohio Class members. The named Plaintiff’s counsel has broad experience in handling

class action wage-and-hour litigation, and is fully qualified to prosecute the claims of the Ohio

Class in this case.

        59.      The questions of law or fact that are common to the Ohio Class predominate over

any questions affecting only individual members. The primary questions that will determine




                                                  9
Case: 2:19-cv-05310-EAS-CMV Doc #: 1 Filed: 12/03/19 Page: 10 of 13 PAGEID #: 10




Defendant’s liability to the Ohio Class, listed above, are common to the class as a whole, and

predominate over any questions affecting only individual class members.

          60.   A class action is superior to other available methods for the fair and efficient

adjudication of this controversy.      Requiring Ohio Class members to pursue their claims

individually would entail a host of separate suits, with concomitant duplication of costs, attorneys’

fees, and demands on court resources. Many Ohio Class members’ claims are sufficiently small

that they would be reluctant to incur the substantial cost, expense, and risk of pursuing their claims

individually. Certification of this case pursuant to Fed. R. Civ. P. 23 will enable the issues to be

adjudicated for all class members with the efficiencies of class litigation.

                                        COUNT ONE
                             (Fair Labor Standards Act Violations)

          61.   Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.

          62.   Defendant’s practice and policy of not paying Plaintiff and other similarly-situated

manufacturing employees for all time worked and overtime compensation at a rate of one and one-

half times their regular rate of pay for all of the hours they worked over 40 each workweek violated

the FLSA, 29 U.S.C. §§ 201-219 and 29 CFR § 785.24.

          63.   Defendant’s failure to keep records of all of the hours worked each workday and

the total hours worked each workweek by Plaintiff and other similarly situated manufacturing

employees violated the FLSA, 29 U.S.C. §§ 201-219, 29 CFR § 516.2(a)(7).

          64.   By engaging in the above-mentioned conduct, Defendant willfully, knowingly,

and/or recklessly violated the provisions of the FLSA.




                                                 10
Case: 2:19-cv-05310-EAS-CMV Doc #: 1 Filed: 12/03/19 Page: 11 of 13 PAGEID #: 11




          65.   As a result of Defendant’s practices and policies, Plaintiff and other similarly

situated manufacturing employees have been damages in that they have not received wages due to

them pursuant to the FLSA.


                                         COUNT TWO
                           (Violations of Ohio Revised Code 4111.03)

          66.   Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.

          67.   Defendant’s practice and policy of not paying Plaintiff and other similarly-situated

manufacturing employees for all time worked and overtime compensation at a rate of one and one-

half times their regular rate of pay for all of the hours they worked over 40 each workweek violated

the OMFWSA, R.C. § 4111.03.

          68.   Defendant’s failure to keep records of all of the hours worked each workday and

the total hours worked each workweek by Plaintiff and other similarly situated manufacturing

employees violated the OMFWSA, R.C. § 4111.03.

          69.   By engaging in the above-mentioned conduct, Defendant willfully, knowingly

and/or recklessly violated the provisions of the OMFWSA.

          70.   As a result of Defendant’s practices and policies, Plaintiff and other similarly

situated manufacturing employees have been damaged in that they have not received wages due

to them pursuant to the OMFWSA.

                                    PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, and all those similarly situated, collectively pray that this

Honorable Court:




                                                 11
Case: 2:19-cv-05310-EAS-CMV Doc #: 1 Filed: 12/03/19 Page: 12 of 13 PAGEID #: 12




        A.        Issue an order permitting this litigation to proceed as a collective action and

certifying the class pursuant to Fed. R. Civ. R. 23(a) and (b)(3);

        B.        Order prompt notice, pursuant to 29 U.S.C. § 216(b), to all class members that this

litigation is pending and that they have the right to “opt in” to this litigation;

        C.        Award Plaintiff and the class he represents actual damages for unpaid wages;

        D.        Award Plaintiff and the class he represents liquidated damages equal in amount to

the unpaid wages found due to Plaintiff and the class;

        E.        Award Plaintiff and the class he represents pre- and post-judgment interest at the

statutory rate;

        F.        Award Plaintiff and the class he represents attorneys’ fees, costs, and disbursements;

and

        G.        Award Plaintiff and the class he represents further and additional relief as this

Court deems just and proper.


                                                 Respectfully submitted,


                                                  /s/ Lori M. Griffin
                                                 Lori M. Griffin (0085241)
                                                 Chastity L. Christy (0076977)
                                                 Anthony J. Lazzaro (0077962)
                                                 The Lazzaro Law Firm, LLC
                                                 The Heritage Bldg., Suite 250
                                                 34555 Chagrin Blvd.
                                                 Moreland Hills, Ohio 44022
                                                 Phone: 216-696-5000
                                                 Facsimile: 216-696-7005
                                                 lori@lazzarolawfirm.com
                                                 chastity@lazzarolawfirm.com
                                                 anthony@lazzarolawfirm.com
                                                 Attorneys for Plaintiff



                                                    12
Case: 2:19-cv-05310-EAS-CMV Doc #: 1 Filed: 12/03/19 Page: 13 of 13 PAGEID #: 13




                                      JURY DEMAND


     Plaintiff demands a trial by jury on all eligible claims and issues.


                                             /s/ Lori M. Griffin
                                            One of the Attorneys for Plaintiff




                                              13
